IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JOSHUA CHATTIN,                         §
                                         §   No. 229, 2022
       Defendant Below,                  §
       Appellant,                        §
                                         §   Court Below–Superior Court
       v.                                §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §
                                         §   Cr. ID Nos. 1510013711A & B (N)
       Appellee.                         §

                          Submitted: August 23, 2022
                          Decided:   October 28, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                     ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, we find it evident that the judgment below should

be affirmed on the basis of and for the reasons assigned by the Superior Court in its

well-reasoned decision dated June 22, 2022.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                            Chief Justice